Opinion was heretofore filed in this case on the 15th day of November, 1935, thereafter petition for rehearing was filed by the plaintiff in error and was granted.
Pending the rehearing, we are officially advised that the Governor of this state, under his constitutional authority, has extended clemency to plaintiff in error by *Page 285 
commuting the sentence from death to life imprisonment and that such clemency has been accepted.
Upon a further consideration, the original opinion is adhered to, but on account of the grant of clemency that part of the opinion ordering a sanity hearing is abated.